     Case 2:20-cv-00796-GBW-CG Document 105 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

             Plaintiff,

v.                                                         No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

             Defendants.

                        ORDER RESETTING TELEPHONIC
                     PRE-SETTLEMENT STATUS CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled pre-settlement status

conference set for Thursday, September 2, 2021, at 2:00 p.m. is RESET for Tuesday,

August 31, 2021, at 11:30 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
